4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 1 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 2 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 3 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 4 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 5 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 6 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 7 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 8 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 9 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 10 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 11 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 12 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 13 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 14 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 15 of 16
4:18-cv-03568-BHH-TER   Date Filed 02/06/19   Entry Number 13   Page 16 of 16
